Case 3:20-cv-03127-MAS-ZNQ Document 3-1 Filed 03/25/20 Page 1 of 1 PagelD: 27

STATE OF NEw JERSEY

New Jersey STaTE Po.ice

NICS ONLINE

 

New User Help

National Instant Criminal Background Check System (NICS)

New Jersey National Instant Criminal Background Check System is only for use by licensed State of New Jersey Firearm Dealers possessing a
Federal Firearms License (FFL) authorized to conduct business with the New Jersey Police NICS Unit.

Important Message:

On Saturday March 21, 2020, Governor Phil Murphy announced he is putting New Jersey in lockdown to
combat the spread of coronavirus. Per Executive Order 107, he is ordering the residents of New Jersey to stay
home, directing all non-essential retail businesses closed to the public. At this time, the order includes New
Jersey Firearms State Licensed Dealers. The New Jersey State Police NICS Unit is directing the vendor of the
NICS Online Application (NICUSA) to turn off the NICS Online Services for submitting NICS transactions by
eliminating the “Request Form” button, effective 9:00pm EST, Saturday, March 21, 2020. You will still have the
ability to view the message board and the status of previously submitted transactions. This “Request Form”

feature will remain off until further order by Governor Murphy.

Getting Started Holidays

Create a login account to access NICS Online Service. You
will require a My New Jersey account, your State Firearms
License Number (SFL), Federal Firearms License Number NJ State Holiday's List —
(FFL), and either a credit card or bank account if you wish to

store payment information.

The New Jersey Police NICS Unit will not be conducting
business on the holidays defined by the state.
